Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 1 of 6 PagelD 1

' we

. 75
Pots

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

Tampa_ Division

Case No. ¥.2\ cv 1AySO TeE— Kev)

(to be filled in by the Clerk’s Office)

 

Nerrielt Coow tee

 

with

 

)
(Write the full name of each plaintiff who is filing this complaint. )
Uf the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
)
)
)
)
)

Plaintiff(s)
Jury Trial: (check one) [ ]ves [- No

page with the full list of names.)

-y-

boa Ardudfs Sola torS

Defendant(s)

names of ail the defendants cannot fit in the space above, please

(Write the full name of each defendant who is being sued. If the )
write “see attached” in the space and attach an additional page )

the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Derrick Crseuctese
Street Address 21% loud, Woe “wk ¥
City and County Jund. ee, IFC JT ¥3 gv ) AUC Coanky
State and Zip Code Floucds 339 3¢
_ “TF lephone Number 747 WL 39/? - i. wee ee
E-mail Address duby Aeet ! @ g Mink ' Cory

 

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (jf4nown). Attach additional pages if needed.

Page I of 6
 

Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 2 of 6 PagelD 2

Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title ¢ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (fknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

— Mek bald Protect Solutors
[Menage

— W2S 307% pye Weeftr |
SFA Alas Cael
Feoerda_, 3310

£77 SIU_ 2282 —

 

Slovka [eld frduth Solufroa
Su htc gor

Td05 3 Pee erta
st Pkgchacg Pill Coby
Etch / $87 LO

YT ii 2200.

 

 

 

Palvi Weld faduel Solufiot
Suffer vo
7205 pol fye Myre
___9#: Liturgy furchleg er
Ftloacha_, 72
P77 $16 2200

 

 

Slafor

_ Gaeg¢y Shell World frdacf
ie Lhe pce

pes. Zs ty fee
St. fe eteiley

 

 

 

 

Page 2 of 6
 

Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc, Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Woall Faccuct Sn lutrorne

 

 

 

 

Street Address 705 $0 Aye NV

City and County _ Sf: he lers Bury . Parrlled Cunty

State and Zip Code Floicda , 337 /é “

Telephone Number 577) Se “D300 §77 &1@ 2200
IL. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[ | Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

C]

Other federal law (specify the federal law):

LO

Relevant state law (specify, if known):

 

L

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IIT.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

nacrvaes

Other acts (specify):

 

 

(Note: Only those grounds raised i in the chap ‘ge. filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
ah [/-O8-202 | _ _
Cc. I believe that defendant(s) (eheck one):
ua is/are still committing these acts against me.
[J is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
na race
color
gender/sex re —_
religion

national origin

age (vear of birth) fonly when asser ting a claim of age discrimination.)

ooooo0o
|
|

disability or perceived disability (specify disability)

E, The facts of my case are as follows. Attach additional pages if needed.

VY feb /2 Aaltn fin Lin lf [? wea Ag,
Ut /?1 ats fo ee (abvke ee

fUas Kk opel rv CHY4

(fe phan ‘ede Ya lvi as fe She plik 6
goog P folk prefaces Pee. Oi aL
Won Aa [a2t- ar Clsfrk A by Mec Be per Piel a ERR. Ste

=

 
  

f

    
Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 5 of 6 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Jes fouchel (Ve fo fell oo eae Me sie BDH ‘Coe.

ant cver my mov[a on rose wl [he + ors

whan was Wearer 4 [he mesh du PRPC a : 7 oe old.
hid. goashact hoc Jlre Stece Thar & Enh a0 fe -

a hing leeks Luks om 7 Puce The Tle lnc an€e
_ Sold p1eCe Fhe Manta$e. Amel hz EZ LrKbeeopch

fue Jue WZ LT tase at flisee pee f3i 5 AG GAtf LA seed: Fl
(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with es on
relevant stqte or city human rights division), , rc fSEA ahh ae
Lfld burn MY hijo Wwe only 79 hele - can §S 2 0) Bas vel tre
tg fi hte Aanusxk Ae. ath! Llad CSC/EED

Exhaustion of Federal Administrative Remedies 4 pe
Dell Afle more (4A€s PEP wifes eure PX,
A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

on (date)

GIB

B. The Equal Employment Opportunity Commission (check one):

LJ has not issued a Notice of Right to Sue letter. 4
ao ; . ‘ petrol
issued a Notice of Right to Sue letter, which I received on (date) 02 GF PTER ‘@

 

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[ | 60 days or more have elapsed.
[ ] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages. Toju Ky DE feeling, firawea (0 SS ) Aart orl ot: eS
depressor) (ame yes Fac ibeemend ‘A ypptesect ppd 4)
3X ($Y S G00) for Bajuy oF anes ( a epere prper
Tye. Tas Ce. Fram work plus foe SKY TET ay

Me To lose gtbar Boos [ut OfPl eSsee

pr ous 4% r

Page 5 of 6
Case 8:21-cv-01950-TPB-TGW Document1 Filed 08/13/21 Page 6 of 6 PagelD 6

Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

VI.

Rebref Con Framed
and Pyqravaked claprge! $40,008 | og fll my

ft agg [nw he Uc LO if Lf*S ft CLM a
ed for Ugg The Powe:

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

Date of signing: _¥/ Bf ;

|
Signature of Plaintiff OX ol . a
Printed Name of Plaintiff = Dench Croeclce

 

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

 

Page 6 of 6

adding 15 PhL i £711,000 L~ damages
